UNITED STATES DISTRICT COURT                                              CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                              MINUTE ORDER

BEFORE: ANNE Y. SHIELDS                                                   DATE: 5/20/19
        U.S. MAGISTRATE JUDGE

CASE: CV 15-6015 (DRH) (AYS) Canon, U.S.A., Inc. V. F & E Trading, LLC, et al

TYPE OF CONFERENCE: TELEPHONE

APPEARANCES:            Plaintiff       Jonathan Montcalm


                        Defendant       Ronald Coleman



THE FOLLOWING RULINGS WERE MADE:
9      Scheduling Order entered.

9      Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
       Counsel shall comply with the undersigned’s individual rules on settlement.

9      Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
       chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These letters
       will be kept confidential.

9      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
X      Other:

Rulings by the Court:
           -    Plaintiff’s motion to compel production from Defendant and for sanctions found at
                docket entry No. 104 is granted in part and denied in part.

           -    Sanctions are denied at this time. However, Defendant is warned that continued failure to
                comply with discovery orders may result in Rule 37 sanctions.

           -    Counsel are directed to confer and submit a joint letter to this Court on May 23, 2019
                setting forth a final proposed discovery schedule for this Court’s review.




                                                         SO ORDERED

                                                         /s/ Anne Y. Shields
                                                         ANNE Y. SHIELDS
                                                         United States Magistrate Judge
